et . : ie Sat TY : ;
° AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page | of 1

Sree

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

United States of America oo, JUDGMENT IN A CRIMINAL CASE
. Vv. (For Offenses Committed On or After November 1, 1987)
Gilberto Gutierrez- Villalobos Case Number: 3:20-mj-20168
Mark F. Adams
Defendant's Attorney
REGISTRATION NO. 93900298 a ~ JAN 9 4 2020
THE DEFENDANT: clone Ue DISTRICT Oo)
pleaded guilty to count(s) 1 of Complaint SOUTHERN BisTaict GEE ALIFORNIA |.

 

 

 

DEPUTY

 

C1 was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s)
. 8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty on count(s)
CJ Count(s) dismissed on the motion of the United States... |
IMPRISONMENT |

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term, of:

AC], TIME SERVED LJ days

foo

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.
L] Court recommends defendant be deported/removed with relative, charged in case

 

 

 

. IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
“. United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 24, 2020
Date of Imposition of Sentence

Ue dad

“HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Received

 

Clerk’s Office Copy | _ : 3:20-mj-20168

 

 
